Order entered May 9, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-22-00229-CV

            IN RE HEARTLAND EXPRESS, INC. OF IOWA, Relator

                 Original Proceeding from the 95th District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-18-00697-D

                                      ORDER
                 Before Justices Osborne, Partida-Kipness, and Smith

         Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also LIFT the stay issued by this Court’s March 18, 2022

order.


                                             /s/   CRAIG SMITH
                                                   JUSTICE